Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Applicant filed an IDS and amendment on 10/25/21.  Claims 1, 2, 7, 11, 13-15, 18, and 20-23 are be pending in this application. Claims 1, 11, 18 have been amended, claims 3-6, 8-10, 12, 16-17 and 19 have been canceled of which claims 3,4 and 19 are canceled in this amendment..  Applicant arguments are moot in view of new grounds of rejection, this action is a Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,6,7, 11,13-15, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication to Ortiz 20160019536 in view of US Patent Publication 2009/0210712 to Fort 

As per claims 1, 11, 18 Ortiz discloses; receiving, at a service provider computer from a resource provider, a first transaction request comprising a number of details including data related to a first transaction
account identifying data,  account identifying data consisting
(fig. 19, 1)  a second device identifier associated with a second device; ( 0267, 0327, 0380 the user may have more than one deivce)  transmitting, by the service provider computer, (0324) a request to the second device (0323-4) using the second device identifier, 
(0327) for a first token, the request including the number of details related to the first transaction; 
(0393,7)
receiving, from the second device by the service provider computer, the first token; 
 wherein the first token is a token that is generated or retrieved by a token application installed on the second device, wherein the token application is caused to authenticate a user of the second device;
(0267, 0038 the user can have more than one device, 0017 the authentication codes can be transported from one device to another)
generating, by the service provider computer, an authorization request message comprising the first token in the first transaction on behalf of the resource provider; 
(0387) transmitting, by the service provider computer, (0066)
the authorization request message (0133)comprising the first token to an authorization computer for authorization in the first transaction, (0126)
such that the resource provider is not provided with the first token; (0126)
storing, by the service provider computer, (0133)
the first token in association(0126)
with the resource provider(0126)
 and one or more use criteria; (0264 and 0267)
receiving, by the service provider (0129)
computer from the resource provider, (0023-4)

(confirm a transaction 0067) upon receiving a confirmation from the second device, 
determining, by the service provider computer, 
a validity of the first token based on whether the one or more use criteria associated with the first token have been exceeded; 
Ortiz (pre-authorization amount exceeded 0174, is a criteria)
upon determining that the first token is not valid,  (0323) 
obtaining, by the service provider computer, 
a second token,  (0339,0314) 
and transmitting, by the service provider computer, 
a second authorization request message comprising 
(0165) Here Fort teaches what Ortiz does not disclose; Fort teaches, wherein the second token is generated from the first token as a function of the first token and a transaction counter;  (0033)

The motivation for the combination is for the creation of more secure electronic systems (0001-3)

As per claim 2, Ortiz discloses;
 The method of claim 1, wherein the first device is a personal computer and the second device is a mobile device.  Ortiz(00267 various choices of device, including mobile device)


As per claim 7 Ortiz discloses;  
The method of claim 1, wherein the second device identifier is a phone number.  
Ortiz (0198 telephone number can be selected as the user selected identifier)

As per claim 13 Ortiz discloses; The system of claim 11, wherein the request transmitted to the second device causes at least one token application to be displayed on the second device.  
Ortiz(0246, user application on the user device, security authorization, it appears that token application according the applicant specification is directed to a payment app. For example, see 0269 of Ortiz)

As per claim 14 Ortiz discloses; The system of claim 13, wherein the request transmitted to the second device causes an instance of a token application selected from the at least one token application to be opened. Ortiz(per claim 13 analysis of applicant spec. payment application 00269)

As per claim 15 Ortiz discloses; The system of claim 14, wherein the instance of the token application is initiated with details of the first transaction.  Ortiz(0259 appears to use a token to make transactions)

As per claim 20 Ortiz discloses; The mobile device of claim 18, wherein the first token is provided to the token application by a remote server associated with the token application.  
(a remote server with token applications 0310)

As per claim 21, Ortiz discloses; 
The method of claim 1, wherein the first token is a substitute value for a primary account number.  (0331 transform a PAN to an alternative number)

As per claim 22, Ortiz discloses;
The method of claim 21, wherein the first token, the second token, and the primary account number each have 16 digits.  (same number of digits, it’s noted that a credit card has 16 digits )

As per claim 23 Ortiz discloses; The method of claim 22, wherein the first token, the second token, and the primary account number are all associated with a same payment account.
(here it’s not clear how this is support, ie “same payment account” but, the examiner is going to assume that the same account, is supported, 0339-44 of Ortiz appears to allow for the same tokens to be used in various manners 0393 can be used on the user mobile or other devices) 


Response to Arguments
Applicant filed an IDS and amendment on 10/25/21.  Claims 1, 2, 7, 11, 13-15, 18, and 20-23 are be pending in this application. Claims 1, 11, 18 have been amended, claims 3-6, 8-10, 12, 16-17 and 19 have been canceled of which claims 3,4 and 19 are canceled in this amendment..  Applicant arguments are moot in view of new grounds of rejection, this action is a Final Rejection.

Claim Objections – moot
§ 112 Rejections – moot in view of amendment/ argument.
§ 103 Rejections 
Claims 1-4, 7, 11, 13-15, and 18-23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication No. 2016/0019536 of Ortiz et al. ("Ortiz") in view of U.S. Publication No. 2017/0293912 of Furche et al. ("Furche"). 

Applicant respectfully submits that Ortiz and Furche, taken either alone or in any reasonable combination, fail to teach or suggest (1) a first transaction request comprising a number of details including data related to a first transaction and account identifying data provided to the resource provider via a first device, the account identifying data consisting of a second device identifier associated with a second device, (2) the first token is a token that is generated or retrieved by a token application installed on the second device, wherein the token application is caused to authenticate a user of the second device, and (3) the second token is generated from the first token using a function based on the first token and a transaction counter, as recited in  Applicant's amended claim 1. 

Here in view of amendment, the examiner offers the “Fort” reference because applicant has clarified the element such that a better reference is justified. This argument is thus moot in view of new grounds of rejection.

In the Office Action, the Examiner asserts that Furche teaches generating a second token from a first token at ¶[0034]. 


Applicant respectfully disagrees. 
At the cited section, Furche discusses swapping a first set of tokens with a second set of tokens received from another entity. Specifically, ¶[0034] provides: receiving the second tokens from the second user; sending the first tokens to the first Mint and receiving third tokens having the same class and total value in exchange; sending the second tokens to the second Mint receiving fourth tokens having the same class and total value in exchange; sending the third tokens to the second user; and sending the fourth tokens to the first user. Nowhere does Furche Page 9 of 11 
Appl. No 15/593,233Attorney Docket No.: 079900-1032913(2074US01)Amdt. dated October 25, 2021Response to Office Action of July 23, 2021teach or suggest that the second token is generated from the first token using a function based on the first token and a transaction counter, as recited in Applicant's amended claim .
 
With respect to the previous arguments directed to the present application using the second device identifier as the only user identifying data that is provided during the transaction, Applicant amends claim 1 to recite first transaction request comprising a number of details including data related to a first transaction and account identifying data provided to the resource provider via a first device, the account identifying data consisting of a second device identifier associated with a second device. 

Ortiz specifically indicates that the transaction request includes an account number. See ¶[0023] reciting "Such a transaction data set can comprise at least the at least one identifier associated with at least one authorized user of at least one transaction payment account; the at least one identifier associated with the transaction communication device; and the identifier associated with the at least one transaction payment account." 

Applicant's amended claim 1 clarifies that the account identifying data only includes a device identifier, as opposed to the identifier for the transaction payment account. Thus, in addition to anonymity of the user, the claimed invention also masks the account-related data from the merchant. Furche at ¶[0007] discusses virtual currency and hiding the serial number of the digital currency when the issuer signs the digital currency. However, the reference is entirely silent about only providing a device identifier as an account identifier to process a transaction. 

Here arguments directed to Furche are moot in view of Ortiz and Fort, now applied.

In addition, the combination of Ortiz and Furche further fails to teach or suggest the first token is a token that is generated or retrieved by a token application installed on the second device, wherein the token application is caused to authenticate a user of the second device, as recited in Applicant's amended claim 1. In the Office Action, the Examiner asserts that Ortiz discusses the token being in the mobile device. However, Applicant's claim does not merely recite that the first token is on the mobile device. Rather, amended claim 1 recites the first token is a token that is generated or retrieved by a token application installed on the second device while the transaction is initiated on a first device, not the second device. Claim 1, as amended, further recites that the token application is caused to authenticate a user of the second device, 11 Appl. No 15/593,233Attorney Docket No.: 079900-1032913(2074US01)Amdt. dated October 25, 2021Response to Office Action of July 23, 2021because the transaction was not initiated using the second device. Since the second device is providing the token, the second device must authenticate the user prior to generating or retrieving the token. Cited references are silent about these features. 

Here applicant argument regarding Furche and Ortiz is moot in view of amendment and new grounds of rejection. Note “generated or retrieved” is a choice of only one. As for second device, Ortiz teaches this aspect of multiple devices (see above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698